Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are amended.
Claims 7 and 14 are cancelled.
Claims 1-6, 8-13, and 15-20 are pending. 
Response to Remarks:
Regarding Machine Learning:
The Applicant asserts and argues that machine learning is improved by the invention. The Examiner without deciding the substantive merits of such an argument, disagrees by the mere conclusion that machine learning is not explicitly taught by the claims.

Example 39:
The Applicant argues that the present invention is analogous to eligible Example 39 of the 2019 Guidance, the Examiner disagrees.  

In Example 39, none of the abstract idea exceptions were recited. Here, the Examiner has found, as shown below, that three abstract ideas were recited. 

The first is a mental process.  A mental process is one in which a concept is able to be performed within the human mind. This includes, but is not limited to, observing, evaluating, judging, and forming an opinion. Here, the finding of a mental process comes from the latter part of the independent claims in which the invention discusses the “account dormancy” labeling.  The idea of determining, applying, and indicating certain labels to certain accounts with certain attributes, is something that can clearly be done within the human mind. This is because the determining step of the present invention is akin to an observing step of a mental process, the applying step of the present invention is akin to an evaluating step of the mental process, and lastly the indication step is similarly analogous to forming an opinion.   

The second finding is that of a fundamental economic activity.  A fundamental economic activity is one in which commercial or legal interactions, such as, commercial/legal behavior and relationships are found.  Here, the present invention recites such a behavior within the claims. Specifically, the first step of receiving transaction data with the end steps (that simultaneously also fall into a mental process abstract idea) that discuss which accounts would be labeled what based on their economical mathematical information and result.  The ability of the invention to label accounts based on information/result that was attained and evaluated through economics makes these limitations fall under the fundamental economic activity abstract idea of the 2019 Guidance.

The third finding of a mathematical concept is clearly within the claimed language.  A mathematical concept is one in which claims recite a mathematical relationship, mathematical equation/formula, or a mathematical calculation is made.  Here, the bulk of the independent claims make such a concept. The Examiner has found from the step of generating an output from the first residual processing block to (at least) the step of generating an output of the SoftMax activation function discusses generating information using a mathematical calculation.  Moreover, the steps are functioning to generating a mathematical relationship.  Thus, the claims are invoking a mathematical concept abstract idea. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6, 8-13, and 15-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claims 1-6, 8-13, and 15-20 are directed to the abstract idea of a mental process, fundamental economic activity, and mathematical concept.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole,” are directed to the abstract idea of a mental process, fundamental economic activity, and mathematical concept. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process, fundamental economic activity and mathematical concept and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “processor…non-transitory computer readable medium having instructions…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-6, 9-13, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
“processor…non-transitory computer readable medium having instructions…”

Claims 1-6, 8-13, and 15-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 do include various elements that are not directed to the abstract idea.  These elements include, “processor…non-transitory computer readable medium having instructions…”  Such amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-6, 9-13, and 16-20  are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623